DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Accordingly, claims 1, 7, 8 and 18 were amended, and claims 2-6 and 15-17 were cancelled. Currently, claims 1, 7-14 and 18-20 are pending in this application.
Allowable Subject Matter
Claims 1, 7-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2017/0249915 to Xi et al. (Xi), fails to disclose or suggest an array substrate comprising a set of multiplexed lines extending in the column direction, wherein each set of data lines comprises a corresponding single data line, wherein each pixel circuit comprises a plurality of pairs of transistors, and each pair of transistors comprises:
a first transistor comprising a gate electrode connected to a corresponding one gate line of the corresponding set of gate lines, a first electrode, and a second electrode connected to a corresponding one of the plurality of pixel electrodes of the corresponding one of the pixel electrode arrays; and


As shown in Fig. 5, Xi only discloses an array substrate comprising:
a plurality of pixel regions in rows and columns, wherein the plurality of pixel regions comprises a corresponding pixel electrode array 30 and a corresponding pixel circuit associated with the corresponding pixel electrode array 30, wherein the pixel electrode arrays 30 are in rows and columns, and wherein each pixel electrode array comprises a plurality of pixel electrodes (R, G, B) in an array; and
a plurality of sets of gate lines 32 extending in a row direction (horizontal direction), wherein the plurality of sets of gate lines 32 and rows of the pixel electrode arrays 30 are alternately arranged with each other in a column direction (vertical direction) intersecting with the row direction, 
wherein each pixel circuit is connected to a plurality of pixel electrodes of a corresponding one of the pixel electrode arrays 30, a corresponding set of gate lines of the plurality of sets of gate lines 32, and a corresponding set of data lines of the plurality of sets of data lines 33, and
wherein each pixel electrode array 30 is electrically connected to a corresponding set of data lines of the plurality of sets of data lines 33, and all the data lines in the corresponding set of data lines 33 are on a same side of the pixel electrode array 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday form 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 16, 2022